Election/Restrictions
Claim 1 allowable. Claims 6, 9, 11-12, 14-18, and 27-28, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Group 1 (Claims 1, 6, and 8-18), Group 2 (Claim 27), and Group 3 (Claim 28), and Species A (Figs. 3a, 4-5), Species B (Fig. 3b), Species C (Fig. 6), Species D (Figs. 7-8), Species E (Fig. 11), Species F (Fig. 12a), Species G (Fig. 12b), Species H (Fig. 13), Species I (Fig. 14), Species J (Fig. 15), and Species K (Figs. 16-17), as set forth in the Office action mailed on 3/09/2020, is hereby withdrawn and claims 6, 9, 11-12, 14-18, and 27-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kregg A. Koch on 12/02/2021.

The application has been amended as follows: 
	
Claim 1 was amended to recite the following:
“An end fitting for terminating flexible pipe body, comprising:
an end fitting core portion;
an end fitting termination portion [[for]] surrounding and supporting a common end point of layers of a flexible pipe; and
a removable spacer ring member locatable between the core portion and the termination portion for maintaining a whole anterior end surface of the core portion and an opposed whole posterior end surface of the termination portion in a spaced apart relationship;
wherein:

the radially innermost edge surface and radially outermost edge surface of the spacer ring member each comprise a respective 
the radially innermost edge surface of the spacer ring member is approximately aligned with an innermost surface of at least the end fitting core portion 
the anterior side surface is substantially parallel with the posterior side surface, and the posterior side surface and the anterior side surface each extend from the radially innermost edge surface to the radially outermost edge surface; and
the entire radially outermost edge surface defines an outer surface that is an external surface of the end fitting.”
	Claim 6 has been cancelled.
Claim 17 was amended to recite the following:
“The end fitting as claimed in claim 1, wherein 
the spacer ring member comprises a test passage that extends from an external test port through a body portion of the spacer ring member, from the most edge surface to the most edge surface, to an observation port.”

	Claim 18 has been cancelled.
	Claim 27 has been cancelled.
	Claim 28 was amended to recite the following:
	“A method for terminating flexible pipe body,
during a pipe body terminating stage of operation, providing the spacer ring of the end fitting of claim 1 of the end fitting and the of the end fitting, thereby maintaining the [[a]] whole anterior end surface of the core portion in a spaced apart relationship from the [[an]] opposed whole posterior end surface of the termination portion.”
	Claim 51 was amended to recite the following:
“An end fitting for terminating flexible pipe body, comprising:
an end fitting core portion;
an end fitting termination portion [[for]] surrounding and supporting a common end point of layers of a flexible pipe; and
   a removable spacer ring member locatable between the core portion and the termination portion for maintaining a whole anterior end surface of the core portion and an opposed whole posterior end surface of the termination portion in a spaced apart relationship;
wherein:

the radially innermost edge surface of the spacer ring member comprises a 
the anterior side surface is substantially parallel with the posterior side surface, and the posterior side surface and the anterior side surface each extend from the radially innermost edge surface to the radially outermost edge surface;
the radially innermost edge surface of the spacer ring member is approximately aligned with an innermost surface of at least the end fitting core portion ; and
the radially outermost edge surface of the spacer ring member defines an outer surface that is an external surface of the end fitting and is configured such that no portion of the flexible pipe body extends over any portion of the outermost edge surface of the spacer ring member.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679